Reasons for Allowance
The claims are allowable because the prior art does not teach a method for predicting a number of viewers for an advertisement break, comprising generating a plurality of ad break classes based on 1) historical ad break information and 2) prediction errors generated by a regression model analysis of ad break samples, then redefining and rearranging the ad break classes resulting in an updated set of ad break classes, then forwarding to a prediction module the updated set of ad break classes and trained model information using a training function, and finally predicting a number of viewers for a particular break via a regression model that uses the updated set of ad break classes and data associated with the particular ad break.  These features, taken together with the rest of the claimed limitations, render the claims novel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015. The examiner can normally be reached M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRN/
/JEFFEREY F HAROLD/               Supervisory Patent Examiner, Art Unit 2424